EXHIBIT 10.7(g)(iii)
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT FOR EMPLOYEES
RESTRICTED STOCK GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
- Read the Plan and this Award Agreement carefully; and
- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
The Company intends that this Award not be considered to provide for “deferred
compensation” under Section 409A of the Code and that this Award Agreement be so
administered and construed. You agree that the Company may modify this Award
Agreement, without any further consideration, to fulfill this intent, even if
those modifications change the terms of your Award and reduce its value or
potential value.

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR RESTRICTED STOCK
You have been granted [Number of Common Shares] Shares of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement. Until
the Period of Restriction (as described below) lapses, your Restricted Stock
will be subject to a risk of forfeiture and you may not sell or transfer your
Shares of Restricted Stock. Your Restricted Stock will be held in escrow until
it is distributed or forfeited, as described below.
2. PERIOD OF RESTRICTION
Subject to the terms of the Plan and this Award Agreement (including Section 3),
the restrictions imposed on your Restricted Stock normally will lapse if you are
actively employed by the Company or any Subsidiary or Affiliate on [Third
Anniversary of Grant Date] (the “Vesting Date”). If all applicable terms and
conditions have been satisfied, your Restricted Stock will be released from
escrow and distributed to you as soon as administratively practicable, but no
later than 60 days, after the Vesting Date.
3. GENERAL TERMS AND CONDITIONS
     (a) YOU MAY FORFEIT YOUR RESTRICTED STOCK IF YOU TERMINATE. Normally, your
Restricted Stock will be settled on the Vesting Date. However, the Shares of
Restricted Stock may be forfeited if you Terminate before the Vesting Date. For
purposes of this Award Agreement, “Terminate” (or any form thereof) means
cessation of the employee-employer relationship between you and the Company and
all Affiliates and Subsidiaries for any reason.
     (i) If your employment Terminates due to your death or Disability (as
defined below), the restrictions imposed on your unvested Shares of Restricted
Stock will lapse immediately and such shares of Restricted Stock will be settled
as soon as administratively practicable, but no later than 60 days, after your
death or your date of Termination, as applicable. For purposes of this Award
Agreement, “Disability” means your inability to perform your normal duties for a
period of at least six months due to a physical or mental infirmity.
     (ii) If your employment Terminates for any reason other than due to your
death or Disability before the Vesting Date, your unvested Shares of Restricted
Stock will be forfeited.
     (b) YOU WILL FORFEIT YOUR RESTRICTED STOCK IF YOU ENGAGE IN CONDUCT THAT IS
HARMFUL TO THE COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit any
outstanding Restricted Stock and must return to the Company all Shares and other
amounts you have received through the Plan if, without the Company’s written
consent, you do any of the following within 180 days before and 730 days after
you Terminate:
     (i) You serve (or agree to serve) as an officer, director, consultant,
manager or employee of any proprietorship, partnership, corporation or other
entity or become the

2



--------------------------------------------------------------------------------



 



owner of a business or a member of a partnership, limited liability company or
other entity that competes with any portion of the Company’s (or any Affiliate’s
or Subsidiary’s) business with which you have been involved any time within five
years before your Termination or render any service (including, without
limitation, advertising or business consulting) to entities that compete with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved any time within five years before your Termination;
     (ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
     (iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;
     (iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any manner attempt to influence or induce any employee of the Company or
any Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;
     (v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
     (vi) You fail to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, formulae or any other tangible property or document and any and
all copies, duplicates or reproductions that you have produced or received or
have otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
     (vii) You engaged in conduct that the Committee reasonably concludes would
have given rise to a Termination for Cause had it been discovered before you
Terminated.
     (c) CHANGE IN CONTROL. Normally, your Restricted Stock will vest only under
the circumstances described in Sections 2 and 3(a)(i) of this Award Agreement.
However, if there is a Change in Control, your Restricted Stock may vest
earlier. You should read the Plan carefully to ensure that you understand how
this may happen.

3



--------------------------------------------------------------------------------



 



     (d) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the
Company may amend or terminate this Award Agreement or the Plan at any time.
     (e) RIGHTS BEFORE YOUR RESTRICTED STOCK VESTS. During the Period of
Restriction (even though your Restricted Stock is held in escrow until it is
settled or forfeited):
     (i) You may exercise any voting rights associated with the Shares of
Restricted Stock while it is held in escrow.
     (ii) You will be entitled to receive any dividends paid with respect to the
Shares of Restricted Stock, although these dividends will be held in escrow and
subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid under this Award
Agreement. A reasonable rate of interest, as determined by the Committee in its
sole discretion, will be credited to you and held in escrow during the Period of
Restriction with respect to any such cash dividends that are declared and paid
during the period beginning on [Grant Date] and ending on the Vesting Date. At
the end of the Period of Restriction, any such dividends and interest thereon
will be distributed to you in accordance with Section 2 or 3 of this Award
Agreement, as applicable, or forfeited, depending on whether or not you have met
the conditions described in this Award Agreement and the Plan.
     (f) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any Restricted Stock that is vested before you die but settled after you
die. This may be done only on the attached Beneficiary Designation Form and by
following the rules described in that Form. The Beneficiary Designation Form
does not need to be completed now and is not required as a condition of
receiving your Award. However, if you die without completing a Beneficiary
Designation Form or if you do not complete that Form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
     (g) TRANSFERRING YOUR RESTRICTED STOCK. Normally your Restricted Stock may
not be transferred to another person. However, as described in Section 3(f) of
this Award Agreement, you may complete a Beneficiary Designation Form to name
the person to receive any Restricted Stock that is vested before you die but
settled after you die. Also, the Committee may allow you to place your
Restricted Stock into a trust established for your benefit or the benefit of
your family. Contact [Third Party Administrator] at [TPA Telephone Number] or at
the address given above if you are interested in doing this.
     (h) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (i) OTHER AGREEMENTS. Your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement.

4



--------------------------------------------------------------------------------



 



     (j) ADJUSTMENTS TO YOUR RESTRICTED STOCK. Subject to the terms of the Plan,
your Restricted Stock will be adjusted, if appropriate, to reflect any change to
the Company’s capital structure (e.g., the number of Shares underlying your
Restricted Stock will be adjusted to reflect a stock split).
     (k) OTHER RULES. Your Restricted Stock is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of Restricted Stock under this Award
Agreement.
4. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
     (a) A copy of the Plan has been made available to you;
     (b) You understand and accept the terms and conditions of your Award;
     (c) You will consent (on your own behalf and on behalf of your
beneficiaries and transferees and without any further consideration) to any
necessary change to your Award or this Award Agreement to comply with any law
and to avoid paying penalties under Section 409A of the Code, even if those
changes affect the terms of your Award and reduce its value or potential value;
and
     (d) You must return a signed copy of this Award Agreement to the address
given above before [Date 30 Days After Grant Date].

     
[Grantee’s Name]
  THE SCOTTS MIRACLE-GRO COMPANY
 
   
By:
  By:
 
 
 
 
   
Date signed:
  [Name of Company Representative]
 
  [Title of Company Representative]
 
  Date signed:
 
 
 

5